DETAILED ACTION
This notice of allowance is responsive to the request for continued examination (RCE) filed 29 March 2021.
Claims 1 and 14 are amended. Claim 20 is cancelled. Claim 21 is added. No claims have been withdrawn. 

Response to Arguments
In view of the amendments, the rejection to claim 20 under 35 U.S.C. § 112 and the rejection to the claims under 35 U.S.C. § 103 are withdrawn.
 
Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance.
None of the prior art of record, alone or in a combination that would be obvious to one of ordinary skill in the art, teaches at least the following limitation or similar limitation recited in independent claims 1 and 14:
“determining a parameter among the plurality of parameters and a threshold for a target node of the at least one decision tree that minimize an output of an objective function corresponding to a determined branching condition, the branching condition being determined using a greedy search.” 
The closest prior art of record:
Chakaravarthy et al. (“Approximating Decision Trees with Multiway Branches,” 2009, ICALP 2009,Part I, LNCS 5555, pp. 210-221) (“Chakaravarthy”) is directed to 
Liu et al. (“Random Forest Construction With Robust Semisupervised Node Splitting,” January 2015, IEEE Transactions on Image Processing, Vol. 24, No. 1, pp. 471-483) (“Liu”) is directed to constructing random forests using kernel-based density estimation and teaches determining a hyperplane and corresponding parameters “that maximize the quality measure” (Liu, p. 476, Algorithm 1). Liu does not teach minimizing an output of an objective function corresponding to a branching condition that is determined using a greedy search.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE F LEE whose telephone number is (571)270-7487.  The examiner can normally be reached on Monday thru Friday, 10:00AM-6:00PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.F.L./Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124